IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-83,008-07


                     EX PARTE WARREN KEITH RODGERS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 16,940-2001-B IN THE 402ND DISTRICT COURT
                                FROM WOOD COUNTY


         Per curiam. Keller, P.J., filed a dissenting opinion in which Hervey and Yeary, J.J., joined.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

murder and sentenced to two terms of life in prison. The appellate court affirmed, and Applicant’s

initial habeas application was denied by this Court. Rodgers v. State, No. 06-03-00081-CR (Tex.

App.—Texarkana Mar. 25, 2005); Ex parte Rodgers, No. WR-83,008-02 (Tex. Crim. App. May 20,

2015).

         In this subsequent habeas application, Applicant contends that his trial counsel had a conflict
                                                                                                      2

of interest and provided ineffective assistance of counsel. These claims are barred as subsequent.

TEX . CODE CRIM . PROC. ART . 11.07 § 4. Applicant also alleges that he is actually innocent of one of

the murders because the indictment for both counts of conviction alleges that he killed the same

victim. The application was remanded to the trial court for further findings.

        On remand, the trial court finds, “Applicant was convicted only once by a jury for the offense

of Murder and sentenced to Life in the Texas Department of Criminal Justice, Institutional Division

and a fine assessed for $10,000.” Even so, the judgment of conviction states “TWO COUNTS” on

it, and prison officials therefore entered two murder convictions and two life sentences in its records.

        Relief is granted. The judgment in Cause No. 16,940-2001-B in the 402nd District Court of

Wood County is reformed to remove “TWO COUNTS” from it so that it reflects conviction of one

murder, one life sentence, and one fine of $10,000.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 15, 2017
Do not publish